DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-09-2021 has been entered.
 
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07-17-2020.
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 07-17-2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-8, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 6199599) in view of Choi (US 20090232986).
Gregg is directed towards a process for manufacturing semiconductor devices by processing a substrate provided in a process chamber by (a) supplying it with a precursor material from a chemical delivery system such as to deposit a film on the substrate, followed by (b) purging the chemical delivery system (col 3, lines 51-67).  Gregg specifically teaches that the step of supplying a precursor to the processing chamber (e.g. CVD processing tool) is performed by, as shown in figure 4B, by supplying a gas into a tank 104 that is storing precursor 71, (also 33, 34) which causes the supplying of the precursor from the interior of the tank into the process chamber via a second supply pipe 52 which is also connected to the first supply pipe through connection pipe 73 (also 41) (col 13, lines 1-15).  This carrier gas is exemplified to be helium, which is an inert gas, and as shown in figure 5B, the helium gas source 518 is connected to the equivalent of the first supply pipe of figure 4B via a carrier gas supply pipe (col 17, lines 57-63). Such a supply pipe is clearly required for a gas source to feed into any gas pipe.
Gregg teaches then performing a purging process to remove residual chemicals from the manifold (claim 2), though it describes a single cycle of purging, it teaches these cycles may be repeatedly performed to have the desired effect (col 14, lines 15-25), including purging the first supply pipe 71 the second supply pipe 52 and the connection pipe 73 by supplying a gas through three components, exhausting it, and vacuuming the interior of those components (col 14, lines 9-25).  This purge does not teach exhausting the gases through the processing chamber (claim 14).  Though it isn’t required by the claim, it is readily apparent that by performing repeated cycles a purging step will occur before a vacuumizing step and vice versa.  Gregg further teaches that the purging gas can be a heated inert gas, such as heated argon or nitrogen in order to further facilitate evaporation during the purging process (col 14, lines 62-67).  
While Gregg does not specifically show how to attach this heated argon source embodiment to the first supply pipe to further specifically aid in purging, as discussed above, it does show that the helium carrier gas is connected to the first supply pipe via its own carrier gas supply pipe to perform this function.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include a heated argon purge gas source connected to the first supply pipe via a third gas supply pipe (in the same manner as the helium carrier gas) in order to be able to use the exemplified helium carrier gas to supply the precursor to the process chamber while using the taught heated argon gas embodiment to supply the purge gas, since that is how gas 
Putting it another way, Gregg teaches carrier gases and purging gases, it would have been obvious to a person of ordinary skill in the art at the time of invention to use different gas sources and lines connecting them in the manner claimed by applicant to serve for these different functions, especially since heated gases are taught to be especially good for the purging process, so to obtain the taught advantageous purging, using a separate heated gas source optimized for purging would been desirable.
Additionally, a practitioner would have been motivated to use these separate lines for the carrier and purge gases in order to use different gases for the carrier and purging processes, for economic reasons, such as to use less expensive gases (such as lower grades of gas or argon instead of helium) for purging processes to cut the costs of operating the system.
Gregg teaches its precursors are eventually turned to gas, since they are to be used in CVD (chemical vapor deposition) processes (col 1, lines 20-26), however, it does not specifically teach how to vaporize the precursor that is in the canister/tank, instead ejecting it into the heated manifold as a liquid. 
Choi is also directed towards depositing films via vapor deposition and specific features of the precursor supply sources (abstract), and Choi teaches that the chemicals can be dispensed from the canister, but they can also be vaporized and distributed as a gas [0112], a known technique is for the canister/tank to have a carrier gas injected into it and it be heated to cause the required vaporization of the precursor as it is distributed to the system [0007].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to vaporize precursor material in the tank of precursor material while injecting the carrier gas from the carrier gas supply pipe, since it was a known alternative technique to produce the vapor (claim 1).
Claims 5-7: Gregg further teaches performing the purge before and after replacing the tank to remove moisture from the components (col 14, lines 25-36, claims 5-7).
Claims 8 and 12: as discussed above, it is obvious for the heated argon gas to enter a third supply pipe (line) which is supplied into the first supply pipe, the second supply pipe and the connection pipe, so it is from outside the first supply pipe, the connection pipe, and the second supply pipe (col 14, lines 20-25).
Claim 16: Gregg teaches dissolving a solid precursor in a solvent (readily apparent for it to be at STP) to produce the precursor solution which is loaded into the tanks (col 2, lines 18-30).
Claim 17: Gregg does not specifically teach how to vaporize the precursor, however, Choi teaches that a known technique is for the tank to be heated to cause the required vaporization [0129].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to vaporize precursor in the tank of precursor material, since it was a known alternative technique to produce the vapor required to perform the vapor deposition process and doing so would produce no more than predictable results.
Claims 3, 4, 6, 7, 9, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 6199599) in view of Choi (US 20090232986) in view of Lindfors (US 20090263578).
Claim 3: Gregg does not specifically teach applying its purging technique to the tank itself.  However, Lindfors is also directed towards depositing films via vapor deposition and specific features of the precursor supply sources (abstract), but further teaches a tank structure 1810  which it teaches applying the purging process to before replacing the source, specifically by fluctuating the pressure of gases being supplied to the tank to remove all the residual 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further use such sources and also perform a purging process of Gregg (with repeated alternating heated inert gas supply and vacuum) that passes through the tank in addition to the lines around it in order to effectively remove residual precursor also from the tank itself, because it was known to the art to do so and would produce no more than predictable results (claim 3).
Claim 4: Lindfors teaches purging removes the precursor material from the tank [0015], and as discussed for claim 2, Gregg teaches the purging removes precursor from the first and second supply pipes.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to remove the precursor material from all three structures during the purging, since that is the taught purpose of performing purging processes and doing so would produce no more than predictable results (claim 4)
Claims 6-7: Gregg further teaches performing the purge before and after replacing the tank to remove moisture from the components (col 14, lines 25-36, claims 6-7).
Claim 9: the step (c ) is performed before replacing the precursor, while, as discussed for claim 6, Gregg teaches performing (b) purging after replacing the precursor, which is what is required by the claim.
Claim 10: Gregg teaches that the inert gas is heated to accelerate the evaporation of chemicals in the gas lines (col 14, lines 55-66).  While the inert gas supplied in step (a) could be heated during processing, it is not taught to be required.  Thus the temperature of the inert gas during purging is a result effective variable to affect the rate of evaporation and so a practitioner is motivated to use as high a temperature as possible during purging in order to enhance the purging process.

Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claims 12, 13, and 15: Gregg does not specifically teach flowing the purge gases through the interior of the process chamber, as discussed for claim 14, it exemplifies using a bypass line.
Choi is also directed towards depositing films via vapor deposition and specific features of the precursor supply sources (abstract), and it teaches that the purging gases may be passed through a bypass line or through the chamber directly so as to use the chamber as the vacuum (exhaust source) [0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to purge the gases in steps (b) and (c ) not only through a bypass line, but also through the processing chamber as well, since they were known alternatives which would produce no more than predictable results (claims 12, 13, and 15).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 6199599) in view of Choi (US 20090232986) in view of Pomarede (US 20130203267).
Gregg teaches depositing films, but it does not teach supplying a precursor and a reactant to do so.  Pomarede is also directed towards vapor deposition methods with details of 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a vapor deposition technique as taught by Pomareded in the process of Gregg since it was a known effective process to deposit films and doing so would produce no more than predictable results.
Response to Arguments
Applicant's arguments filed 09-09-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
In response to the claim amendments, the previous 112 4th rejection has been withdrawn.
The newly amended claim limitations have been considered above it is a known alternative technique to supply the chemical is gas form by vaporizing the precursor in the canister instead vaporizing it in the heated manifold and such alternative phase sources are also in need of such purging processes to remove the residual precursor gases.
Regarding Gregg being silent about the third gas supply pipe, as discussed in the rejection, even if Gregg doesn’t specifically how the heated (argon) purge gas is supplied to the first supply pipe, only instead showing how a helium gas would be supplied, it is obvious for the heated purge argon gas to have its own connection where it is taught to be present (third gas supply pipe), because Gregg teaches that heated argon can be supplied instead of helium for this purpose, it must have some connection to the system where it is taught to be.
Regarding the argument that valve 92 is closed during the purge process, as applicant showed in figure 4D, figure 4D is not showing the purging process that was mapped to this step,  the purging process recited in the previous office action was the repeated vacuum/gas purging shown in figures 4H and 4I previously referenced at (col 14, lines 15-25), which specifically 
Regarding the argument that Gregg does not teach purging line 52 and outlet line 110, as stated above, it does purge line 52.  Purging through line 110 is not required for claim 1.
The other arguments are directed to how secondary references do no resolve these features that they are not being used to teach, so they do not need to teach these features.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOEL G HORNING/Primary Examiner, Art Unit 1712